STROOCK & STROOCK & LAVAN LLP180 Maiden LaneNew York, New York10038 February 19, 2010 VIA EDGAR Securities and Exchange Commission Division of Investment Management 100 F Street, N.E. Washington, D.C.20549 Attention:John C. Grzeskiewicz, Esq. Re: Dreyfus Dynamic Alternatives Fund, Inc. (811-22361; 333-163566) Registration Statement on Form N-1A Ladies and Gentlemen: Transmitted for filing with the Securities and Exchange Commission (the "Commission"), is Pre-Effective Amendment No. 2 ("Amendment No. 2") to the Registrant's Registration Statement on Form N-1A (the "Registration Statement").The prospectus and statement of additional information ("SAI") filed as part of Amendment No. 2 are marked to show changes from the versions of the prospectus and SAI filed as part of Pre-Effective Amendment No. 1 to the Registration Statement filed on December 16, 2009 ("Amendment No. 1").These changes consist primarily of changes made in response to comments provided by Mr. John Grzeskiewicz of the staff (the "Staff") of the Commission to David Stephens of Stroock & Stroock & Lavan LLP by letter dated January 25, 2010.Set forth below is a summary of the Staff's comments and the Registrant's responses thereto.Capitalized terms used herein and not otherwise defined are used with the meanings assigned to them in Amendment No. 2. PROSPECTUS Cover Page 1.Staff Comment.Provide the Staff with the actual cover page that the Fund intends to use on its summary prospectus. Response.We have been advised by Fund Management that there is no current intention for the Fund to use a summary prospectus to satisfy the prospectus delivery requirements under the Securities Act of 1933.Consequently, no actual cover page is available.If the Fund were to use the option of sending the summary prospectus to satisfy its prospectus delivery obligations, the cover page would comply with applicable requirements and a copy would be filed with the Commission. Fund Summary—Investment Objective 2.Staff Comment.Explain (e.g., in a parenthesis) what is meant by "investment returns."See also, Comment 11 below. Response.The Fund's investment objective has been revised to refer to total return (consisting of capital appreciation and income), and is now stated as follows:"The fund seeks total return (consisting of capital appreciation and income) that approximates or exceeds the total return of a diversified portfolio of hedge funds included in the HFRI Fund Weighted Composite Index." 3.Staff Comment.In your response letter, please explain to the Staff how the Fund can realistically expect to approximate or exceed a hedge fund index without investing in hedge funds while being subject to the 1940 Act's restrictions on leverage, borrowing and affiliated transactions and its requirements for liquidity and transparency. Response.We have been advised by the portfolio management team of the Fund's sub-adviser that their research has shown that a large portion of hedge fund returns are attributable to market risk factors, namely, various equity, fixed income, currency and commodity returns.According to their research, a portfolio with the appropriate long and short positions in the instruments described in the prospectus is able to approximate the returns of the HFRI Index.Moreover, the portfolio management team believes that the overall hedge fund universe represented by the HFRI Index has exposures to market factors that are moderate and well within the restrictions on leveraging under the 1940 Act.In addition, the sub-adviser's replication methodology does not involve mimicking strategies that are commonly employed by individual hedge funds, which may exceed the 1940 Act's restrictions on leverage, borrowing and affiliated transactions and its requirements for liquidity and transparency.The sub-adviser's replication methodology relies on replicating the statistical properties of the overall index returns rather than the actual strategies employed by many individual hedge funds. Fund Summary—Fees and Expenses 4.Staff Comment.Move the last sentence in the introductory paragraph that refers to the deferred sales charge of 1.00% of $1 million or more of Class A shares if redeemed within one year of purchase to the main body of the prospectus after the summary prospectus. Response.The sentence has been deleted from the introductory paragraph.A similar statement is in the detailed prospectus. 5.Staff Comment.With respect to "Maximum redemption fee," delete "maximum" and change "transaction amount" to "amount redeemed" in the parenthetical. Response.The requested deletion and change have been made. 6.Staff Comment.Change "Net operating expenses" to "Total annual fund operating expenses (after fee waiver and/or expense reimbursement)". Response.The requested change has been made. 7.Staff Comment.Delete the first two paragraphs of narrative disclosure that follow the fee table. Response.The requested deletion has been made. 8.Staff Comment.(a) The paragraph that describes the contractual fee waivers and expense reimbursement agreement should stay, but add disclosure as to who can terminate the arrangement and under what circumstances.(b) The contractual agreement to waive the management fee in an amount equal to the management fee paid to Dreyfus by the subsidiary must be in effect for at least one year.If there is no assurance that the waiver will be in effect for at least one year, this disclosure should be deleted from the summary prospectus.(c) Specify what form the "undertaking" takes.Is it a written agreement or contract? Response.As indicated in the disclosure, both undertakings are contractual and will continue in place at least until March 1, 2011; these undertakings cannot be terminated before March 1, 2011.In addition, the undertaking to waive an amount equal to the fee the subsidiary pays to Dreyfus may not be terminated after March 1, 2011 for so long as the Fund invests in the subsidiary unless Dreyfus obtains the prior approval of the Fund's board. Fund Summary—Expense Example 9.Staff Comment.Delete "Expense" from the heading "Expense Example." Response.The requested deletion has been made. Fund Summary—Principle Investment Strategy 10.Staff Comment.State the Fund is non-diversified. Response.The disclosure under "Principal Investment Strategy" now states that the Fund is "non-diversified" under the 1940 Act. 11.Staff Comment.Briefly describe the HFRI index and clarify whether it consists only of hedge funds or whether hedge funds are only a portion of the index.If hedge funds are only a portion of the index, how will the Fund determine the "investment return" of the hedge funds? Response.Disclosure has been added briefly describing the HFRI Index and clarifying that the HFRI Index consists only of hedge funds. 12.Staff Comment.In the last paragraph, briefly describe equity index futures and options, bond futures, currency forward contracts, commodity index futures and swaps.Disclose that such investments require the Fund to maintain coverage or establish segregated asset accounts. Response.Disclosure briefly describing futures, options, currency forwards and swaps and that the Fund may be required to segregate liquid assets, or otherwise cover its obligations, relating to its transactions in derivatives has been added. 13.Staff Comment.With respect to the wholly-owned and controlled subsidiary, please inform the Staff (a) whose laws will govern the subsidiary, (b) whether there will be a look-through or replication of the Fund's investment objectives, policies and restrictions, and (c) whether the subsidiary's board of directors will sign the Fund's registration statement.The subsidiary should also submit undertakings to submit to inspection by the Commission, to designate an agent for service of process, and to include its financials in all the Fund's subsequent filings. Response.The subsidiary has been organized and will be operated in a manner that is substantially identical to the currently existing wholly-owned subsidiaries of several mutual funds seeking exposure to commodity markets, including, PIMCO Commodity Real Return Strategy Fund (811-5028), Goldman Sachs Commodity Strategy
